The opinion of the court was delivered by
Fenner, J.
Plaintiffs, as owners of the presses, boilers, type, machinery, and other appurtenances used by them in printing and publishing the newspaper known as the “Daily Picayune,” claim exemption from taxes levied on said property, by virtue of Article 207 of the Constitution,' which exempts from taxation property “ employed in the manufacture of textile fabrics, leather, shoes, harness, saddlery, * * stationery, ink, and paper,” etc.
In case of State vs. Dupré & Hearsey, 42 An., p. 561, we had under consideration the preceding Article 206, which exempts from license taxation ail “manufacturers other than those of distilled alcoholic or malt liquors, tobacco and cigars, and cotton seed oil.”
The difference between the two articles is very pointed. Article 206 exempts from license-tax all manufacturers, with certain designated exceptions; Article 207 exempts from property-tax only manufacturers of certain designated articles.
The question in Dupré’s case was whether the publisher of a newspaper is a manufacturer; the question in the instant case is whether such a publisher is a manufacturer of ‘ ‘ stationery. ’ ’
In Dupró’s ease we held that, although the publisher of a newspaper might not be considered as a manufacturer in the general acceptation of that term, yet that the Constitution evidently used the term in a broader sense, and we referred to the following Article 207, *78which treated a maker of stationery as a manufacturer, and we held that, if a maker of stationery, such- as blank-books, account-books, etc., was a manufacturer, the maker of printed books and of newspapers must equally be so considered. We referred to the provision of Art. 207 on the subject of the manufacture of “stationery ” merely by way of analogy and illustration; but there is certainly no word in the opinion which hints that the publisher of a newspaper was a manufacturer of stationery. If we had so considered, a mere statement of the fact would have solved the case, since nobody questions that the Constitution, in express' terms, recognizes the maker of stationery as a manufacturer.
In that case, all our reasoning by analogy would have been superfluous, and the dissenting opinions in the case would not have been written. That the publisher of a newspaper, any more than a publisher of books, is not a manufacturer of stationery, is a proposition to our minds so self-evident that its statement is sufficient without the necessity of any enforcement. The contrary would doubtless never have been advanced by any one but for a very gross misinterpretation of our opinion in Dupre’s case.
Judgment affirmed.